Citation Nr: 0514171	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  99-25 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1969.  He died in September 1998.  The appellant is his 
surviving spouse.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision rendered by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In December 2003, the Board remanded the case to the RO for 
further evidentiary development.  The case has recently been 
returned to the Board for further appellate consideration.


REMAND

The record reflects that the veteran was awarded the Vietnam 
Service Medal during his active duty in the Marine Corps.  He 
was diagnosed with gastric cancer in 1997 and died in 1998.  
According to the death certificate, his death was due to 
metastatic adenocarcinoma of the stomach.  The appellant 
asserts that the stomach cancer was due to the veteran's 
exposure to herbicides during his service in Vietnam.

In support of her claim, the appellant submitted an August 
2001 statement from Dr. Albert Diaz-Ordaz, a private 
gastroenterologist.  Dr. Diaz-Ordaz noted that he had seen 
the veteran for gastric carcinoma.  It was further noted that 
the veteran had served in Vietnam and that Agent Orange had 
been implicated as a cause for gastric carcinoma in several 
studies.  It was therefore conceivable that his in-service 
herbicide exposure was a "possible etiology" in the 
veteran's cancer.  This opinion is inadequate for rating 
purposes.  The United States Court of Appeals for Veterans 
Claims (Court) has held that medical opinions that are 
speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  

In light of the speculative nature of this opinion, the Board 
remanded the case in December 2003 and directed the RO to 
arrange for the claims file to be reviewed by a physician 
with expertise in gastric cancer.  The physician was to 
provide an opinion as to whether it is, "more likely than 
not, less likely than not or as likely as not," that the 
veteran's fatal cancer was related to his exposure to 
herbicides while serving in Vietnam or otherwise 
etiologically related to his military service.  In June 2004, 
a VA physician reviewed the claims file and opined that it is 
at least as likely as not that the veteran's gastric cancer 
was not related to herbicide exposure.  This opinion is not 
responsive to the Board's remand directive and is not 
adequate for adjudication purposes.  The Board is obligated 
by law to ensure that RO's comply with its directives.  Where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  The RO should make arrangements for 
the claims file to be returned to the 
physician who provided the June 2004 
medical opinion.  If that physician is no 
longer available, the claims file should 
be provided to another physician with 
expertise in the etiology of gastric 
cancer.  The physician should be 
requested to provide an opinion as to 
whether it is: 

a)  more likely than not (i.e., the 
probability is more than 50 percent) 
that the veteran's fatal cancer was 
etiologically related to his 
exposure to herbicides while serving 
in the Republic of Vietnam or 
otherwise etiologically related to 
his military service;

b)  less likely than not (i.e., the 
probability is less than 50 percent) 
that the veteran's fatal cancer was 
etiologically related to his 
exposure to herbicides while serving 
in the Republic of Vietnam or 
otherwise etiologically related to 
his military service; or 

c)  as likely as not (i.e., the 
probability is 50 percent) that the 
veteran's fatal cancer was 
etiologically related to his 
exposure to herbicides while serving 
in the Republic of Vietnam or 
otherwise etiologically related to 
his military service. 

The rationale, to include any supporting 
scientific studies, for all opinions 
expressed must also be provided.

2.  Then, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any ultimate outcome warranted.  The appellant need take no 
action unless she is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


